Citation Nr: 1210601	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-44 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death?

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Appellant and S.W.B.

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969, and from January 1969 to February 1977.  He died in October 1998.  In an October 2007 Administrative Decision, the appellant was recognized as the Veteran's common-law spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified before the undersigned Veterans Law Judge in a January 2012 videoconference hearing.  A copy of that transcript is of record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was denied entitlement to service connection for cause of death in an October 2007 rating decision.  

2.  In the absence of a timely perfected appeal, the October 2007 rating decision is final.

3.  The evidence submitted since the October 2007 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for cause of death.


CONCLUSION OF LAW

The October 2007 rating decision denying entitlement to service connection for cause of death is final.  New and material evidence sufficient to reopen the claim has been submitted. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's decision to reopen the claim and then remand for further development, there is no need to address VA's compliance with the VCAA at this time.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   Id.

The United States Court of Appeals for Veterans Claims interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the October 2007 rating decision, which denied entitlement to service connection for cause of death, the evidence of record consisted of service treatment records, VA treatment records, a May 1996 letter from the director of the VA medical center PTSD clinical team in Dallas, Texas, and the Veteran's October 1998 death certificate.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder, cervical traumatic arthritis, hypertension and hemorrhoids.  The cause of death was anemia/hyponatremia due to cancer of the esophagus as a consequence of liver failure.  Alcoholism was cited as a significant condition contributing to death resulting in the underlying cause.  

In the October 2007 decision the RO noted that the Veteran's service medical records failed to demonstrate any treatment for any disorder shown to be the cause of death; and that the record did not demonstrate that any of the Veteran's service-connected disorders were the primary or contributory cause of his death.  The appellant was notified of the denial, but she did not perfect a timely appeal to the decision.  Hence, the October 2007 rating decision is final.  38 U.S.C.A. § 7105.

The appellant submitted a request to reopen her claim of entitlement to service connection for cause of death in November 2008.  Since that time the evidence added to the file includes the appellant's testimony from her August 2010 Decision Review Officer and January 2012 videoconference hearings, an article pertaining to alcohol dependence and PTSD comorbidity, and statements from the appellant in support of her claim.  

After reviewing the evidence the Board finds the evidence submitted into the record since October 2007 is new, in that some of the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's alcoholism may have been caused or aggravated by his service connected posttraumatic stress disorder for which he was receiving a 100 percent rating at the time of death.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  

ORDER

New and material evidence having been received, the claim for entitlement to service connection for cause of the Veteran's death is reopened.

REMAND

As the issue on appeal has been reopened, it must be considered on the merits.  In this case, however, additional development is in order before the issue may be considered.  

In this regard, the appellant testified that the Veteran's esophageal cancer and liver failure were due to his alcohol abuse, and that his posttraumatic stress disorder caused or aggravated his alcoholism.  Given the clinical literature submitted in support of this theory, and the fact that the Veteran was totally disabled to due to posttraumatic stress disorder at the time of his death, further development is in order.

Additionally, during her January 2010 videoconference hearing, the appellant noted that the Veteran's records were under two different social security numbers.  (See hearing transcript.)  Hence, the AMC/RO must include both social security numbers in any request for records in order to ensure that all of the available evidence is obtained prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file, to include any and all treatment records pertaining to the Veteran's posttraumatic stress disorder, alcoholism, esophageal cancer and liver failure.  All requests for records must include both Social Security numbers which purportedly were assigned to the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the appellant and her representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant and her representative must then be given an opportunity to respond.

2.  Thereafter, the claims folders must be forwarded to a psychiatrist to address whether it is at least as likely as not that the Veteran's posttraumatic stress disorder caused or aggravated his alcoholism.  A complete rationale must be provided for any opinion offered.

3.  If and only if the psychiatrist opines that it was at least as likely as not that the Veteran's posttraumatic stress disorder caused or aggravated his alcoholism, the RO must then forward the claims folders to a gastroenterologist.  The gastroenterologist must review the claims folders and opine whether it is at least as likely as not that the Veteran's alcoholism caused or aggravated the Veteran's esophageal cancer and/or liver failure.  A complete rationale must be provided for any opinion offered.  

4.  The AMC/RO is then to review the claims folders to ensure that it is in complete compliance with the directives of this remand.  If any development ordered, to include any examination report, is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


